UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22391 Nuveen Build America Bond Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Build America Bond Fund (NBB) December 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Arizona – 2.5% (2.1% of Total Investments) $ 3,000 Arizona Board of Regents, University of Arizona, System Revenue Bonds, Build America Taxable 8/20 at 100.00 AA– $ 3,375,120 Bonds, Series 2010A, 6.423%, 8/01/35 Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 No Opt. Call Aa2 Total Arizona California – 22.4% (18.3% of Total Investments) 35 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, No Opt. Call A+ Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 6.793%, 4/01/30 California Infrastructure and Economic Development Bank, Revenue Bonds, University of No Opt. Call Aa2 California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build No Opt. Call A2 America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build 3/20 at 100.00 A2 America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa2 2010B, 6.484%, 11/01/41 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 3/20 at 100.00 A1 2010, 7.950%, 3/01/36 California State, General Obligation Bonds, Various Purpose, Build America Taxable Bond Series No Opt. Call A1 2010, 7.600%, 11/01/40 City and County of San Francisco Redevelopment Financing Authority, California, Taxable Tax No Opt. Call A1 Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 Los Alamitos Unified School District, Orange County, California, General Obligation Bonds, No Opt. Call Aa2 School Facilities Improvement, Build America Taxable Bond Series 2010C, 6.210%, 8/01/35 Los Angeles Community College District, California, General Obligation Bonds, Build America No Opt. Call Aa1 Taxable Bonds, Series 2010, 6.600%, 8/01/42 (4) Los Angeles Community College District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B: 7.488%, 8/01/33 No Opt. Call A+ 7.618%, 8/01/40 No Opt. Call A+ Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International No Opt. Call AA– Airport, Build America Taxable Bonds, Series 2009C, 6.582%, 5/15/39 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Federally No Opt. Call AA– Taxable – Direct Payment – Build America Bonds, Series 2010D, 6.574%, 7/01/45 Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender No Opt. Call AA Option Bond Trust T0003, 29.624%, 7/01/42 (IF) (4) Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, No Opt. Call A Federally Taxable Series 2011A-T, 7.500%, 9/01/19 Orange County Sanitation District, California, Wastewater Revenue Bonds, Build America Taxable No Opt. Call AAA Bond Series 2010A, 5.580%, 2/01/40 San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call Aa2 2008, Build America Taxable Bond Series 2009C, 7.630%, 8/01/44 San Francisco City and County, California, Certificates of Participation, 525 Golden Gate No Opt. Call AA– Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 28.877%, 11/01/30 (IF) Santa Barbara County, California, Certificates of Participation, Recovery Zone Economic No Opt. Call AA+ Development Taxable Bonds, Series 2010A-2, 6.250%, 12/01/40 Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A: 6.500%, 12/01/17 No Opt. Call A– 6.750%, 12/01/18 No Opt. Call A– University of California, General Revenue Bonds, Limited Project, Build America Taxable Bond No Opt. Call Aa2 Series 2010F, 5.946%, 5/15/45 Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation No Opt. Call A+ District, Build America Taxable Bonds, Series 2010B, 6.230%, 1/01/29 West Kern Water District, California, Certificates of Participation, Land Acquisition Project, No Opt. Call AA– Build America Bonds, Series 10B, 6.720%, 6/01/40 Total California Colorado – 2.7% (2.2% of Total Investments) Denver School District 1, Colorado, General Obligation Bonds, Build America Taxable Bonds, No Opt. Call Aa2 Series 2009C, 5.664%, 12/01/33 East Cherry Creek Valley Water and Sanitation District, Arapahoe County, Colorado, Water 11/20 at 100.00 A+ Revenue Bonds, Build America Taxable Bond Series 2010B, 5.820%, 11/15/40 Mesa State College, Colorado, Auxiliary Facilities Enterprise Revenue Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2010B, 6.746%, 5/15/42 Metropolitan State College of Denver, Colorado, Institutional Enterprise Revenue Bonds, No Opt. Call Aa2 Federally Taxable Build America Bonds, Recovery Zone Economic Development Project, Series 2010, 6.000%, 12/01/40 St. Vrain Valley School District RE-1J, Boulder, Larimer and Weld Counties, Colorado, General 12/20 at 100.00 Aa2 Obligation Bonds, Build America Taxable Bond Series 2010B, 5.790%, 12/15/33 Total Colorado Connecticut – 1.2% (1.0% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 Florida – 2.2% (1.8% of Total Investments) Florida Governmental Utilities Authority, North Fort Myers Utility Revenue Bonds, Federally 10/20 at 100.00 A2 Taxable Build America Bonds, Series 2010B, 7.084%, 10/01/40 Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable 6/19 at 100.00 AAA Bonds, Series 2010G, 5.750%, 6/01/35 (4) Total Florida Georgia – 4.7% (3.8% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build No Opt. Call A+ America Bonds Series 2010A, 6.637%, 4/01/57 Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding No Opt. Call A– Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 Total Georgia Illinois – 16.3% (13.3% of Total Investments) Chicago Transit Authority, Illinois, Sales and Transfer Tax Receipts Revenue Bonds, Pension No Opt. Call AA Funding Taxable Series 2008A, 6.899%, 12/01/40 Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build No Opt. Call AA America Bonds, Series 2010B, 6.200%, 12/01/40 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, 1/20 at 100.00 A1 Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series No Opt. Call Aa3 2010B, 6.900%, 1/01/40 Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA– Cook County, Illinois, General Obligation Bonds, Build America Taxable Bond Series 2010B, No Opt. Call AA 6.360%, 11/15/33 Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, No Opt. Call AA 6.229%, 11/15/34 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 3/12 at 100.00 Baa3 2006A, 6.100%, 4/01/15 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 6.725%, No Opt. Call A+ 4/01/35 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, No Opt. Call AA– Senior Lien Series 2009A, 6.184%, 1/01/34 Total Illinois Indiana – 1.2% (1.0% of Total Investments) Evansville Redevelopment Authority, Indiana, Lease Rental Revenue Bonds, Build America Taxable 8/20 at 100.00 Aa3 Bond Series 2010B, 6.960%, 2/01/34 Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6/20 at 100.00 Aaa 5.636%, 6/01/35 (4) Total Indiana Kentucky – 1.4% (1.1% of Total Investments) Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, 9/20 at 100.00 AA– Tender Option Bond Trust B002, 29.058%, 9/01/37 – AGC Insured (IF) Louisiana – 3.8% (3.1% of Total Investments) East Baton Rouge Sewerage Commission, Louisiana, Revenue Bonds, Series 2010B, 6.087%, 2/20 at 100.00 AA 2/01/45 (UB) (4) Massachusetts – 0.9% (0.8% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option No Opt. Call AAA Bond Trust T0004, 25.090%, 6/01/40 (IF) (4) Michigan – 2.8% (2.3% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America No Opt. Call Aa2 Taxable Bond Series 2009B, 7.747%, 5/01/39 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/22 at 100.00 BB+ Taxable Turbo Series 2006A, 7.309%, 6/01/34 Total Michigan Missouri – 0.7% (0.6% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable No Opt. Call AA+ Bonds, Series 2009A, 5.960%, 11/01/39 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue 1/19 at 100.00 A3 Bond, Federally Taxable Build America Bonds – Direct Pay, Series 2009A, 6.890%, 1/01/42 Total Missouri Nevada – 5.2% (4.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, No Opt. Call Aa2 Senior Series 2010C, 6.820%, 7/01/45 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Build America No Opt. Call AA+ Taxable Bonds, Series 2009C, 7.013%, 6/01/39 Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally 9/19 at 100.00 AA– Taxable Bonds, Series 2009B, 7.800%, 9/01/39 North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 Total Nevada New Jersey – 3.1% (2.6% of Total Investments) New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2009F, No Opt. Call A+ 7.414%, 1/01/40 New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, No Opt. Call A+ 7.102%, 1/01/41 Total New Jersey New York – 13.6% (11.1% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 (UB) (4) Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable No Opt. Call A– Bond Series 2010B, 5.850%, 5/01/41 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Build America No Opt. Call A Taxable Bonds, Series 2009A-1, 5.871%, 11/15/39 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.248%, 6/15/44 (IF) New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build No Opt. Call AA– America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build No Opt. Call AAA America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 (4) Total New York Ohio – 6.6% (5.5% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally No Opt. Call A Taxable Build America Bonds, Series 2010B, 7.834%, 2/15/41 Circleville City School District, Pickaway County, Ohio, General Obligation School Facilities 5/20 at 100.00 Aa2 Construction and Improvement Bonds, Build America Taxable Series 2010C, 6.300%, 11/01/40 Franklin County Convention Facilities Authority, Ohio, Lease Revenue Anticipation Bonds, No Opt. Call AA Federally Taxable Direct Payment Build America Bonds, Series 2010, 6.540%, 12/01/36 Madison Local School District, Lake & Geauga Counties, Ohio, General Obligation Bonds, Build 9/20 at 100.00 Aa2 America Taxable Bond Series 2010C, 6.050%, 4/01/42 Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America 11/20 at 100.00 AA+ Taxable Bonds, Series 2010, 6.038%, 11/15/40 Total Ohio Oregon – 3.0% (2.5% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable 5/20 at 100.00 AA Build America Bonds, Tender Option Bond Trust TN-011, 26.556%, 5/01/35 (IF) (4) Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, No Opt. Call A3 Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 Total Oregon Pennsylvania – 0.7% (0.6% of Total Investments) New Castle Sanitation Authority, Lawrence County, Pennsylvania, Sewer Revenue Bonds, Build 6/20 at 100.00 AA– America Taxable Bonds, Series 2010A, 6.506%, 6/01/41 – AGM Insured Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 7/20 at 100.00 Aa1 5.850%, 7/15/30 Total Pennsylvania South Carolina – 3.9% (3.2% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Tender Option Bond Trust T30002, 29.262%, 1/01/50 (IF) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) Total South Carolina Tennessee – 3.4% (2.8% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, No Opt. Call A1 Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 Texas – 8.5% (7.0% of Total Investments) Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build No Opt. Call A+ America Taxable Bonds, Series 09B, 7.088%, 1/01/42 North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, 2/20 at 100.00 Baa3 Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, No Opt. Call A2 6.718%, 1/01/49 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 8/20 at 100.00 AAA 6.038%, 8/01/40 Total Texas Utah – 2.0% (1.6% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America 4/20 at 100.00 AA+ Bonds, Series 2010A, 5.700%, 10/01/40 Midvale Redevelopment Agency, Utah, Tax Increment and Sales Tax Revenue Bonds, Federally 5/20 at 100.00 AA– Taxable Build America Bonds, Series 2010, 6.250%, 5/01/34 – AGM Insured Total Utah Vermont – 1.1% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds No Opt. Call Aa3 Series 2010, 6.428%, 10/01/44 Virgin Islands – 1.0% (0.8% of Total Investments) Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Build America Taxable No Opt. Call AA– Bonds Series 2010C, 6.850%, 7/01/35 – AGM Insured Virginia – 2.9% (2.4% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, No Opt. Call BBB+ Series 2009D, 7.462%, 10/01/46 – AGC Insured Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/12 at 100.00 BB Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 Total Virginia Washington – 3.8% (3.1% of Total Investments) Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, No Opt. Call A1 Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America 6/20 at 100.00 Aa3 Taxable Bonds, Series 2010B, 6.347%, 12/01/40 Okanogan County Public Utility District 1, Washington, Electric System Revenue Bonds, Build No Opt. Call A1 America Taxable Bonds – Direct Payment, Series 2010B, 6.046%, 12/01/40 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America No Opt. Call Aa2 Bonds, Tender Option Bond Trust T0001, 23.969%, 2/01/40 (IF) (4) Total Washington Wyoming – 0.4% (0.3% of Total Investments) University of Wyoming, Facilities Improvement Revenue Bonds, Build America Taxable Bond Series 6/20 at 100.00 Aa2 2010C, 5.800%, 6/01/30 $ 568,245 Total Investments (cost $595,431,522) – 122.0% Borrowings – (7.9)% (5) Floating Rate Obligations – (9.5)% Other Assets Less Liabilities – (4.6)% (6) Net Assets – 100% $ 556,781,984 Investments in Derivatives at December 31, 2011: Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (7) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 3.778% Semi-Annually 2/17/12 2/17/40 JPMorgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/12 JPMorgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/14 Morgan Stanley Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/16 Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/24/12 2/24/40 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of December 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
